Citation Nr: 0030250	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased schedular rating for 
hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased schedular rating for 
depressive neurosis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1965 and from March 1968 to January 1976.  

Service connection for hypertension and depressive neurosis 
was granted in an August 1976 VA rating decision.  Disability 
ratings of 10 percent and 30 percent were assigned, 
respectively.

The veteran filed a claim of entitlement to increased 
disability rating for hypertension and depressive neurosis in 
January 1998.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought in May and 
June 1998, and the veteran appealed those decisions.  The 
veteran and his wife presented testimony during a 
videoconference hearing before the undersigned in September 
2000.

In October 2000, the veteran's representative raised the 
matter of entitlement to service connection for heart 
disease.  The issue of entitlement to service connection for 
heart disease has not been adjudicated and is referred to the 
RO for appropriate action.  

The issue of entitlement to an increased rating for 
depressive neurosis is the subject of the remand section of 
this decision.  



FINDING OF FACT

The veteran is being prescribed medication to control his 
hypertension.  He does not have diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his 
service-connected hypertension, which is rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  He 
feels that an increased rating is warranted for it because he 
has had to have his hypertension medications adjusted and 
increased.  In the interest of clarity, the Board will first 
set forth the factual background, followed by pertinent law 
and regulations and then an analysis of the claim.  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

On private mental health evaluation in November 1997, the 
veteran stated that he had recently had a blood pressure 
check in a shopping mall, and that it indicated that his 
blood pressure was 158/110.  

On VA evaluation in December 1997, the veteran's blood 
pressure was 177/101 and 190/108.  Additional hypertension 
medication was prescribed.  

On VA evaluation in January 1998, the veteran's blood 
pressure was 171/104.

On VA evaluation in January 1998, the veteran's blood 
pressure was 120/80.

On VA evaluation in March 1998, it was 148/96.

On VA evaluation in April 1998, it was 134/86.  

On VA evaluation in early June 1998, it was 125/73.

On VA evaluation later in June 1998, it was 125/88.

On VA evaluation in September 1998, it was 120/80.  The 
assessment was stable hypertension.

On VA evaluation later in September 1998, the veteran's blood 
pressure was 132/76.

On VA evaluation in October 1998, the veteran's blood 
pressure was 148/82.  

On VA evaluation in January 1999, the veteran's blood 
pressure was 140/87.  

On VA evaluations in March 1999, the veteran's blood 
pressures were 136/86 and 136/84.

On VA evaluation in July 1999, the veteran's blood pressure 
was 133/83.  

On VA evaluation September 1999, the veteran's blood pressure 
was 98/74.

On VA evaluation in November 1999, the veteran's blood 
pressure was 120/78.

On VA evaluation in March 2000, the veteran's blood pressure 
was 130/86.  His heart had a normal sinus rhythm, 66 beats 
per minute, and no murmurs or gallops.  The assessment was 
stable hypertension.

During the videoconference hearing before the undersigned in 
September 2000, the veteran and his spouse testified that he 
had good control of his hypertension with medication, but 
that at times his hypertension would make him dizzy and he 
would feel flush or have swelling and edema of his hands.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (1999).  

Analysis

Initial matters - duty to assist/standard of proof

VA has a statutory duty to assist the veteran with the 
development of evidence to support the claim.  38 U.S.C. § 
5103A.  In this case, the Board is satisfied that all 
relevant facts have been properly developed.  As indicated in 
the factual background section above, there are ample blood 
pressure readings of record, as well as a recent evaluation 
of the veteran's cardiovascular system.  There is no 
indication that there exists additional records which would 
aid in its decision.  In addition, the veteran has been 
accorded ample evidence to present evidence and argument in 
support of his claim, including providing his testimony at a 
personal hearing before the undersigned.  The Board concludes 
that the record is complete and there is no further duty to 
assist the veteran in developing his claim.

The veteran's representative in October 2000 requested a 
remand for an electrocardiogram to determine whether or not 
the veteran has left ventricular hypertrophy, and he stated 
that an earlier electrocardiogram showed abnormalities.  The 
representative did not indicate what bearing such diagnostic 
testing would have on the issue before the Board, entitlement 
to an increased disability rating for hypertension.  There is 
no evidence in the veteran's VA claims folder to indicate 
that any relationship exists between ECGs in 1997 and the 
level of disability caused by the veteran's hypertension.  As 
indicated in the Introduction, it appears that the veteran's 
representative is in effect raising the matter of entitlement 
to service connection for heart disease, which is being 
referred to the RO by the Board. 
As noted above, as is demonstrated in the factual background, 
the veteran's service-connected hypertension has been 
thoroughly evaluated by numerous medical personnel recently.  
Accordingly, the Board sees no need for a remand for further 
medical testing.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. 49, 54 (1991).


Discussion

i.  Karnas considerations

The veteran's claim for an increased rating for hypertension 
was received on January 5, 1998.   The regulations pertaining 
to diseases of the arteries and veins, including 
hypertension, were changed, effective January 12, 1998.  The 
United States Court of Appeals for Veterans Claims has stated 
that where the law or regulation changes during the pendency 
of a case, the version most favorable to the veteran will 
generally be applied.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change. In part, the General Counsel held that the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change. See 
VAOPGCPREC 3-2000 (April 10, 2000). The General Counsel's 
opinion is binding on the Board. 38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 14.507 (1999).

In the instant case, therefore, the Board will consider 
whether the veteran is entitled to a higher rating under both 
the old and the new regulations.

According to the schedular criteria in effect prior to 
January 12, 1998, a 10 percent evaluation is warranted for 
diastolic pressure predominantly 100 or more.  "When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."   Note 2.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more 
with definite symptoms, and a 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more with 
moderately severe symptoms.  The maximum 60 percent rating is 
warranted for diastolic pressure predominantly 130 or more 
with severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997). 

Under Diagnostic Code 7101 as it currently stands, a 10 
percent evaluation is warranted for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.   
A 20 percent rating is warranted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more, and the 
maximum 60 percent rating is warranted for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999). 

It is the Board's conclusion that the current criteria are 
more favorable to the veteran in this case.  The old criteria 
are in the conjunctive, requiring for a 20 percent rating 
both diastolic pressure of 110 or more and definite symptoms, 
whereas the new criteria are not.  The new criteria require 
only diastolic pressure of 110 or more for a 20 percent 
rating.  Additionally, the new criteria are more favorable 
because they add a new, independent avenue for obtaining a 
higher rating, namely via systolic pressures.  

ii.  Application of the schedular criteria

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to a rating in excess of 10 percent.  The medical evidence 
does not show diastolic readings of predominantly 110 or 
more, or systolic readings of predominantly 200 or more.  The 
VA medical records dating from December 1997 to March 2000 
show that the veteran's diastolic readings over the rating 
period were predominantly below 110.  

The Board is aware that the veteran stated that a blood 
pressure check in a shopping mall revealed a diastolic 
reading of 110.  Setting aside the accuracy of a self-
administered medical test and assuming that there was a 
systolic reading of over 110, that would be the only instance 
where the veteran's diastolic blood pressure was recorded as 
being 110 or more.  The law requires that the diastolics 
predominantly be 110 or more for a 20 percent rating; such 
clearly is not the case here.  All of the many blood pressure 
readings recently administered by health care providers have 
been below 110.  As alluded to by the VA examiner in march 
2000, since blood pressure medication was increased in 
December 1997, the veteran's hypertension appears to have 
been under control.  

The veteran's systolic readings, moreover, have been always 
below 200 over the rating period, according to the VA medical 
records dating from December 1997 to September 1999.

For these reasons, the Board concludes that an increased 
rating is not warranted under the current schedular criteria.  
As for the former schedular criteria, from the evidence and 
discussion above, it is clear that the veteran does not meet 
the requirements for a disability rating in excess of 10 
percent for hypertension.  The diastolic readings are 
predominantly under 110.  Nor are there any "definite 
symptoms" of hypertension.  The March 2000 evaluation did 
not identify any symptoms of hypertension, which was 
pronounced to be stable by the examiner.

The veteran testified in September 2000 that he has certain 
symptoms, such as dizziness and swelling of his hands, which 
he attributes to hypertension.  Although the Board has no 
reason to doubt the veteran's sincerity, it is now well-
established that as a layperson without medical training, he 
is not qualified to render medical opinions regarding the 
etiology of his symptoms, and his opinion is entitled to no 
weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
discussed above, the recent medical evidence indicates that 
the veteran's hypertension is under control.

The veteran asserts that an increased rating is warranted for 
his service-connected hypertension because he has had to have 
his hypertension medications adjusted and increased.  
However, the schedular rating criteria do not permit an 
increased rating based on this factor.  Indeed, under the 
former rating criteria, hypertension which is controlled by 
medication specifically warrants no more than a 10 percent 
rating under the rating schedule unless the systolic or 
diastolic pressures are higher than shown by the evidence of 
record.  The Court has stated that the rating schedule's 
criteria must be applied in determining the appropriate 
schedular rating.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
hypertension.  The claim is accordingly denied. 


ORDER

Entitlement to a schedular disability rating in excess of 10 
percent for hypertension is denied.  


REMAND

As discussed above, it is the Board's responsibility to 
assess the probative weight to be assigned to the evidence of 
record, and the Board accordingly must ensure that it obtains 
a complete picture of a claimant's disorder in order to 
fulfill that responsibility.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991). 
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran testified in September 2000 that he has received 
recent VA treatment for his service-connected depressive 
neurosis.  There is also other evidence of record (e.g., a 
May 1998 progress note from R.F.M., D.O.) indicating that 
there are additional private medical records of treatment for 
the veteran's depressive neurosis.  The records of such VA 
and private treatment are not contained in the veteran's 
claims folder.  VA's duty to assist includes obtaining all 
relevant private and VA medical records.  

Moreover, the veteran has asserted that his service-connected 
depressive neurosis has become worse.  However, he has not 
been afforded a VA psychiatric examination in conjunction 
with his claim for an increased rating.  A VA examination is 
required when the evidence of record is inadequate for rating 
purposes.  The veteran indicated during his September 2000 
videoconference hearing before the undersigned that he would 
be willing to report for an examination.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO shall request the veteran to 
indicate where he has received treatment 
for his service-connected depressive 
neurosis since 1997.  Thereafter, after 
securing appropriate consent from the 
veteran, the RO should attempt to obtain 
and incorporate into the veteran's 
claims folder any additional medical 
records which have not been obtained.  

2.  Thereafter, a VA psychiatric 
examination of the veteran shall be 
scheduled.  The veteran's VA claims 
folder should be made available to the 
examining psychiatrist prior to the 
evaluation.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for depressive 
neurosis.

If the benefits sought on appeal are not fully granted, the 
RO should issue a Supplemental Statement of the Case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



